Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated January 20, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Claim Rejections - 35 USC § 112
Claim 34 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claim 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 102/103
Claim(s) 24-25, 30-31, 34 and 38 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Martyak et al. (US Patent Application Publication No. 2007/0051925 A1) [‘925].
	The rejection of claims 24-25, 30-31, 34 and 38 under 35 U.S.C. 102(a)(1) as anticipated 

by or, in the alternative, under 35 U.S.C. 103 as obvious over Martyak et al. has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 35-37 has been rejected under 35 U.S.C. 103 as being unpatentable over Martyak et al. (US Patent Application Publication No. 2007/0051925 A1) [‘925] as applied to claims 24-25, 30-31, 34 and 38 above, and further in view of Martyak et al. (US Patent Application Publication No. 2006/0272950 A1) [‘950] and Woertink et al. (US Patent Application Publication No. 2015/0122661 A1).
	The rejection of claims 35-37 under 35 U.S.C. 103 as being unpatentable over Martyak et al. [‘925] as applied to claims 24-25, 30-31, 34 and 38 above, and further in view of Martyak et al. [‘950] and Woertink et al. has been withdrawn in view of Applicant’s amendment.

II.	Claim 49 has been rejected under 35 U.S.C. 103 as being unpatentable over Martyak et al. (US Patent Application Publication No. 2007/0051925 A1) [‘925] as applied to claims 24-25, 30-31, 34 and 38 above, and further in view of Martyak et al. (US Patent Application Publication No. 2006/0272950 A1) [‘950].
	The rejection of claim 49 under 35 U.S.C. 103 as being unpatentable over Martyak et al. [‘925] as applied to claims 24-25, 30-31, 34 and 38 above, and further in view of Martyak et al. has been withdrawn in of Applicant’s amendment.


Continued Response
Claim Objections
Claim 36 is objected to because of the following informalities: 
Claim 36
	line 5, “a -- C4-C10 -- heteroarylene” should be amended to -- a C4-C10-heteroarylene --.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
I.	Claims 24-25, 30-31, 34, 38 and 49 is/are rejected under 35 U.S.C. 103 as obvious over Martyak et al. (US Patent Application Publication No. 2006/0272950 A1).
	Regarding claim 24, Martyak teaches a method for electrodepositing at least one reactive metal onto a surface of a conductive substrate, the method comprising:
	• electrodepositing the at least one reactive metal (= metal sulfonate salts selected from Group 1B, 2B, 3A, 3B, 4A, 4B, 5A, 5B, 6B, 7B, 8B, lanthanide and actinide metals of the periodic table and ammonium ion or mixtures thereof may be used) [pages 3-4, [0046]] onto the surface of the conductive substrate (= the substrate is a semiconductor device, a printed circuit board, an inert electrode, steel, copper or copper-alloy, nickel or nickel-alloy, cobalt or cobalt alloy, a refractory metal or oxide, carbon or an organic substrate) [page 7, claim 33] via electrochemical reduction of a metal complex having a metal center comprising the at least one reactive metal and at least one ligand (= the metal salt of an alkyl or aryl sulfonic acid) [page 4, [0049]], at a 

temperature from about 10oC to about 70oC (= preferably, the electrochemical processes are used from about -20o C. to above 95o C. depending upon the processes in use) [page 5, [0063]], a pH of about 2 to about 4 (= the sulfonic acid solution may have a pH that is between -2 to 13) [page 3, [0042]] and at a pressure of about 0.5 atm (50.66 kPa) to about 5 atm (506.62 kPa), in an atmosphere comprising oxygen (implicit = the room atmosphere), wherein the metal complex is dissolved in a substantially aqueous medium (= the sulfonic acid may be an aqueous solution) [page 3, [0043]]; and
	wherein the at least one reactive metal comprises at least one of aluminum and zirconium, and the at least one ligand is selected from at least one of a sulfonate ligands and a sulfonimide ligands (= metal sulfonate salts selected from Group 1B, 2B, 3A, 3B, 4A, 4B, 5A, 5B, 6B, 7B, 8B, lanthanide and actinide metals of the periodic table and ammonium ion or mixtures thereof may be used) [pages 3-4, [0046]].
Regarding claim 25, Martyak teaches wherein the sulfonate ligand is a ligand of a formula SO3R1, wherein R1 is selected from the group consisting of halo; substituted or unsubstituted C6-C18-aryl; substituted or unsubstituted C1-C6-alkyl; and substituted or unsubstituted C6-C18-aryl-C1-C6-alkyl (= the metal salt of an alkyl or aryl sulfonic acid usually has the formula: 
    PNG
    media_image1.png
    61
    120
    media_image1.png
    Greyscale
) [page 4, [0049]; and col. 7, claim 15].
	Regarding claim 30, Martyak teaches wherein the substantially aqueous medium comprises an electrolyte (= an alkyl monosulfonic acid, an alkyl polysulfonic acid or an aryl 

mono or polysulfonic acid) [page 3, [0039]].
	Regarding claim 31, Martyak teaches wherein the electrolyte comprises at least one of a halide electrolyte; a perchlorate electrolyte; an amidosulfonate electrolyte; hexafluorosilicate electrolyte; a tetrafluoroborate electrolyte; methanesulfonate electrolyte; and a carboxylate electrolyte (= methyl methanesulfonate) [page 6, claim 2].
	Regarding claim 34, Martyak teaches wherein the pH of the substantially aqueous medium is buffered (= the buffering agent regulates the pH during electrolysis) [page 4, [0058]] at a pH from about 1 to about 7 (= the sulfonic acid solution may have a pH that is between 2 to 13) [page 3, [0042]].
	Regarding claim 38, Martyak teaches wherein the electrodepositing comprises electrodepositing at least one layer of the at least one reactive metal onto the surface of the conductive substrate (= the metallic coating) [pages 3-4, [0046]].
	Regarding claim 49, Martyak teaches wherein the reactive metal is aluminum (= Group 3A metal of the periodic table) [pages 3-4, [0046]], and the medium consists essentially of water (= the sulfonic acid may be an aqueous solution) [page 3, [0043]].

II.	Claims 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martyak et al. (US Patent Application Publication No. 2006/0272950 A1) as applied to claims 24-25, 30-31, 34, 38 and 49 above, and further in view of Woertink et al. (US Patent Application Publication No. 2005/0122661 A1).
	Martyak is as applied above and incorporated herein.

Regarding claim 35, the method of Martyak differs from the instant invention because Martyak does not disclose wherein the substantially aqueous medium comprises a water-miscible organic solvent.
	Martyak teaches that:
The sulfonic acids of this invention may also contain oxidizing agents, reducing agents, sequestering agents, surfactants, emulsifying agents, viscosity modifiers, wetting agents, lubricants, soaps and a co-solvent. The choice of additional additives or buffers is dependent upon the operation of choice such as electrodeposition, descaling, organic monomer polymerization, energy storage devices and mixture of the above compounds may be used to effective the desired result (pages 2-3, [0033]).

In addition to the metal salts, aqueous acid electrolytes of the invention optionally may contain a variety of other components commonly known in the electrodeposition industry. These components are often referred to as additives such as suppressors agents, accelerator agents, leveling agents and the like. The use of a buffering agent in combination with a suppressor agent, an accelerator or brightener additive is particularly preferred and provides surprisingly enhanced plating performance, particularly in hard to plate features (page 4, [0057]).

	Woertink teaches electrolytic tin plating (page 1, [0001]). 

Optional organic solvents may be added to the present tin electroplating composition.  Typical solvents useful in the present compositions are aliphatic alcohols. Preferred organic solvents are methanol, ethanol, n-propanol, iso-propanol, n-butanol, and iso-butanol. Such solvent may be used in the present tin electroplating compositions in an amount if from 0.05 to 15 g/L, and preferably from 0.05 to 10 g/L (page 4, [0028]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the substantially aqueous medium described by Martyak with wherein the substantially aqueous medium comprises a water-miscible organic solvent because Martyak teaches that the sulfonic acids may also contain a co-solvent where Woertink teaches that aliphatic alcohols are typical organic solvents useful and commonly known in the electrodeposition industry.

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 36, Woertink teaches wherein the water-miscible organic solvent comprises at least one of an C1-C6-alkanol, a C2-C10-polyol, a (poly)alkylene glycol ether, a C2-C10-carboxylic acid; a C2-C10-ketone; a C2-C10-aldehyde; a pyrrolidone; a C2-C10-nitrile; a phthalate; a C2-C10-dialkylamine; a C2-C10-dialkylformamide; a C2-C10-dialkyl sulfoxide; a C4-C10-heterocycloalkane; an aminoalcohol; and a C4-C10-heteroarylene (= preferred organic solvents are methanol, ethanol, n-propanol, iso-propanol, n-butanol, and iso-butanol) [page 4, [0028]].
Regarding claim 37, Woertink teaches wherein the C1-C6-alkanol comprises ethanol (= preferred organic solvents are methanol, ethanol, n-propanol, iso-propanol, n-butanol, and iso-butanol) [page 4, [0028]].

Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive.  
• Applicant states that Martyak ‘950 refers to at least hundreds of thousands of possible combinations of metals and ligands. All of the specific examples in Martyak use non-reactive 

metals such as tin, zinc, and iron. Thus, one of ordinary skill in the art is guided toward using non-reactive rather than reactive metals by Martyak ‘950.
	In response, all disclosures of the prior art, including non-preferred embodiment, must be considered, In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967). All disclosure in the reference patent, not just specific examples, must be evaluated for what it fairly teaches those of ordinary skill in the art, In re Snow and Steinhards, 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of obviousness, see Merck & Co. v. Biocraft Laboratories Inc. 10 USPQ2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278 (CCPA 1976); In re Kohler, 177 USPQ 399.
	Martyak ‘950 teaches that:
A variety of metal salts may also be in the sulfonic acid electrolyte of this invention, the exact composition is dependent upon the desired final metal finish and properties of the metallic coating. Metal sulfonate salts selected from Group 1B, 2B, 3A, 3B, 4A, 4B, 5A, 5B, 6B, 7B, 8B, lanthanide and actinide metals of the periodic table and ammonium ion or mixtures thereof may be used (pages 3-4, [0046]).

	Thus, dependent upon the desired final metal finish and properties of the metallic coating the exact composition would be determined by one having ordinary skill in the art.
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982).

	• Applicant states that likewise, Martyak ‘950 at best refers to numerous possible 

combinations and fails to disclose or suggest the use of a reactive metal and electron withdrawing ligand at a pH from about 2 to about 4. 
	In response, there is no requirement that the presently claimed features be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).
	Martyak ‘950 teaches that:
A variety of metal salts may also be in the sulfonic acid electrolyte of this invention, the exact composition is dependent upon the desired final metal finish and properties of the metallic coating. Metal sulfonate salts selected from Group 1B, 2B, 3A, 3B, 4A, 4B, 5A, 5B, 6B, 7B, 8B, lanthanide and actinide metals of the periodic table and ammonium ion or mixtures thereof may be used (pages 3-4, [0046]).

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
Martyak teaches that the sulfonic acid solution may have a pH that is between -2 to 13 (page 3, [0042]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).

	• Applicant states that contrary to the wisdom accepted in the art, the method in accordance with the present invention comprises dissolving the metal complex in a substantially aqueous medium (claim 24), and dependent claim 49 further states “the medium consists essentially of water.” In a nutshell, the inventors have found that upon careful mixture of ligands and control of pH, they can decrease the reduction potential by half a volt thus allowing the active metal to be electrochemically reduced and deposited in water. This is a major finding and challenges the status quo. This further indicates that the instant invention is patentable under 35 U.S.C. § 103. See MPEP. 21453.X.D.3 (“Proceeding Contrary to Accepted Wisdom Is Evidence of Nonobviousness”).
	In response, Martyak ‘950 teaches aqueous solutions for use in an electroplating process (page 2, [0023]). It is deemed that an aqueous solution contains a substantial amount of water.
	Applicant’s testing of the substantially aqueous mediums described for their ability to decrease the reduction potential by half a volt thus allowing the active metal to be electrochemically reduced and deposited in water is not commensurate in scope with the present claims. The present claims are more generic than what was tested and what was tested was not representative of the overall broadness of what is presently claimed, i.e., the ability to decrease the reduction potential by half a volt thus allowing the active metal to be electrochemically reduced and deposited in water only works for what was specifically tested.
For example, Applicant’s declaration dated May 21, 2021 only shows results for aluminum (and not for zirconium or both) with a specific molar ratio for aluminum and 

a specific ligand ratio (ƿ 11). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 5, 2022